ORDER
The Court having considered and granted the petition for a writ of certiorari as to Question A, in the above entitled case, it is this 8th day of February, 1991
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals as to that question be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals to consider the appeal as to custody. See Maryland Code (1989 Repl.Vol.) Sec. 12-303(3)(x) Courts and Judicial Proceedings Article. Costs in this Court and in the Court of Special Appeals to be paid by the Respondent, Edward A. Eckart.